We reject the defendant’s contention that the court’s Allen charge (see, Allen v United States, 164 US 492) was coercive. A trial court may properly discharge its responsibility by requesting the jurors to make one final effort to review the evidence and reach a verdict if they can (see, People v Pagan, 45 NY2d 725, 727). The court’s Allen charge was a reasonable request for the jury to continue its deliberations (see, People v Demery, 60 AD2d 606).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Kearse, 144 AD2d 495; People v Udzinski, 146 AD2d 245), and we decline to reach these contentions in the exercise of our interest of justice jurisdiction. Kunzeman, J. P., Balletta, Miller and Ritter, JJ., concur.